ACCEPTED
                                                                                             01-15-00321-CV
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                         4/9/2015 2:25:30 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                      CLERK

                               CAUSE NO. 2010-25688

LINDA GREEN,                             §      IN THE DISTRICT COURT
                                                                  FILEDOF
                                                                       IN
   Plaintiff                             §                     1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                         §
                                                               4/9/2015 2:25:30 PM
v.                                       §      HARRIS    COUNTY, TEXAS
                                                               CHRISTOPHER A. PRINE
                                         §                             Clerk
ZURICH AMERICAN,                         §
INSURANCE CO.,                           §
   Defendant.                            §      133RD JUDICIAL DISTRICT

             DEFENDANT TEXAS DEPARTMENT OF INSURANCE-
                DIVISION OF WORKERS’ COMPENSATION’S
               AMENDED NOTICE OF ACCELERATED APPEAL

      Defendant, Texas Department of Insurance, Division of Workers’ Compensation

(“TDI-DWC”), hereby gives notice of its desire to appeal the Order, which denied

Defendant TDI-DWC’s Plea to the Jurisdiction, signed by the Court on March 2, 2015.

This accelerated interlocutory appeal is taken pursuant to Texas Civil Practice and

Remedies Code § 51.014(a)(8). TDI-DWC filed its original Notice of Accelerated Appeal

on March 23, 2015.

      The Texas Department of Insurance, Division of Workers’ Compensation appeals

to the First Court of Appeals. This case has previously been in the First Court of Appeals

in Petition for Writ of Mandamus styled In re Zurich American Insurance Company, Case

No. 01-12-01094.

Dated: April 9, 2015
Respectfully submitted,

KEN PAXTON
Attorney General of Texas


CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

DAVID A. TALBOT, JR.
Division Chief, Administrative Law Division

/s/Dennis M. McKinney
DENNIS M. McKINNEY
State Bar No.13719300
Assistant Attorney General
Administrative Law Division
OFFICE OF THE ATTORNEY GENERAL OF TEXAS
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Telephone: (512) 475-4020
Facsimile:    (512) 320-0167
Dennis.McKinney@texasattorneygeneral.gov

ATTORNEYS FOR DEFENDANT
TEXAS DEPARTMENT OF INSURANCE,
DIVISION OF WORKERS’ COMPENSATION




         2
                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and forgoing document has
been served to the following on the 9th day of April, 2015 to the following parties:

Brad McClellan                           Via E-Service
LAW OFFICES OF RICHARD PENA, P.C.
1701 Directors Blvd, Suite 110
Austin, Texas 78744
brad.mcclellan@yahoo.com
Attorney for Plaintiff

David Brenner                         Via E-Service
Belinda May Arambula
BURNS ANDERSON JURY & BRENNER, L.L.P.
P.O. Box 26300
Austin, Texas 78755-6300
7804 Bell Mountain Drive, # 100
Austin, Texas 78730
dbrenner@bajb.com
barambula@bajb.com
Attorneys for Defendant Zurich American

Raymond L. Kalmans                      Via E-Service
Stephen L. Brochstein
Schlanger, Silver, Barg & Paine, LLP
109 North Post Oak Lane, Ste. 300
Houston, Texas 77024
rkalmans@ssbplaw.com
Attorneys for Intervenor Bessie A. Wilhelm



                                         /s/Dennis M. McKinney
                                         DENNIS M. McKINNEY
                                         Assistant Attorney General




                                            3